internal_revenue_service number info release date conex-140290-03 cc psi b8 uil the honorable u s house of representatives washington d c attention dear date i am responding to your letter of date forwarding the letter you received from your constituent regarding the federal excise_tax on kerosene sec_4081 of the internal_revenue_code the code imposes a tax on certain removals entries and sales of taxable_fuel before date taxable_fuel was defined as gasoline and diesel_fuel under prior_law kerosene was not subject_to tax unless it was blended with diesel_fuel for highway use or sold for use as aviation_fuel the internal_revenue_service found significant evidence of an increase in the use of kerosene blended with diesel_fuel on the highway without payment of tax in response to this finding the congress extended the diesel_fuel_tax rules to kerosene to reduce the opportunities for tax_evasion thus in sec_1032 of the taxpayer_relief_act_of_1997 the act the congress expanded the definition of taxable_fuel to include kerosene effective date tax is now imposed on the removal of kerosene from a terminal at the terminal rack unless an exemption applies says the tax on kerosene is especially burdensome for the elderly who use kerosene for home heating and do not file federal_income_tax returns because their income level is below the threshold for filing in the act the congress provided an exemption from tax similar to the exemption for dyed_diesel_fuel for dyed kerosene that is removed sold or entered for a nontaxable purpose such as for heating further a user may purchase undyed kerosene at a tax-excluded price from outlets selling kerosene from a pump that is not suitable for use in fueling any diesel-powered highway vehicle or train a blocked pump the act provides that the credit or refund of the tax on undyed kerosene sold from a blocked pump is to be claimed by the registered ultimate vendor of the kerosene therefore users of vented space heaters may purchase dyed untaxed kerosene and users of unvented space heaters may purchase undyed kerosene from a blocked pump at a tax-excluded price in cases involving the purchase of undyed kerosene other than from a blocked pump for home heating use the act provides that users must claim a credit or refund of the tax although a user may not be required to file a form_1040 the user still may file a form_1040 attaching a form_4136 to claim a refund of the kerosene tax the amount shown on the form_4136 is treated like any other tax payment and if a user has no tax_liability would be fully refunded said he would like to expand the blocked pump rule so that a credit or refund of the tax on undyed kerosene delivered to a home for heating purposes is to be claimed by the registered ultimate vendor of the kerosene he believes that expansion of the rule would eliminate the burdens placed on homeowners that must purchase kerosene at a tax-included price and wait for a refund he also believes that claims by the registered ultimate vendors would be easier for the irs to administer sec_6427 of the code provides that a blocked pump is a pump not suitable for use in proposal fueling any diesel-powered highway vehicle or train as such would require the congress to change the statutory definition of a blocked pump i hope this information is helpful to you in responding to additional information please contact me or if you need any of my staff at sincerely heather c maloy assistant chief_counsel passthroughs and special industries
